Citation Nr: 0015456	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of injury to the supraorbital nerve, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for posttraumatic 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1943 and from March 1952 to January 1953.

The matters came originally before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In a February 1998 
Board decision, the Board denied the veteran's claims for 
increased evaluations for 1) the residuals of injury to the 
supraorbital nerve, 2) posttraumatic headaches, and 3) a 
forehead scar.  Subsequently, the veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  And, in August 1999, the Court affirmed in 
part, and vacated and remanded in part the February 1998 
Board decision.  At present, the veteran's case is once again 
before the Board pursuant to the August 1999 Court decision.


REMAND

As noted above, in an August 1999 Memorandum Decision, the 
Court affirmed in part the Board's February 1998 decision, 
and vacated and remanded in part to the Board such decision 
for further development.  Specifically, in its Memorandum 
Decision, the Court holds that "[t]he appellant has not 
demonstrated that the BVA committed error as to its 
adjudication of claim 3 [entitlement to an increased 
disability evaluation for a forehead scar] and to the 
schedular rating assigned as to claim 2 [entitlement to an 
increased disability evaluation for posttraumatic headaches] 
. . . ." in such way that a reversal or remand would be 
warranted.  (August 1999 Court's Memorandum Decision at 8.)  

However, the Court's August 1999 Memorandum Decision vacated 
and remanded to the Board for further development the issue 
of an increased disability evaluation for the residuals of 
injury to the supraorbital nerve (claim 1).  In this regard, 
the Court specifically indicated that the veteran should 
receive a comprehensive examination to ascertain the current 
manifestations of his service connected right supraorbital 
injury, if such an examination could provide a more complete 
picture of the nature of his disability.  (August 1999 
Court's Memorandum Decision at 3).  As such, the Board finds 
the RO shall schedule the veteran for an additional VA 
examination by a board of two examiners, and directs the 
examiners to take into consideration the veteran's prior 
medical history, including any medical findings contained in 
the May 1996 VA neurological examination report, and November 
1996 and March 1997 visual examination reports.

Furthermore, with respect to the issue of an increased 
evaluation for posttraumatic headaches, in the Court's August 
1999 Memorandum Decision, the Court holds that it "[m]ust 
affirm as not clearly erroneous under 38 U.S.C. § 7261(a)(4) 
the Board's determination that a schedular rating in excess 
of 10% is not warranted under DC 8045.  (August 1999 Court's 
Memorandum Decision at 5) (Emphasis Added.)  However, the 
Court vacated and remanded to the Board such claim for the 
issuance of a decision supported by an adequate statement of 
reasons and bases with respect to the Board's denial of this 
claim on an extraschedular basis. 

In this regard, generally, disability ratings are determined 
by applying the schedular criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate Diagnostic Codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Additionally, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations must be considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extra-schedular evaluation.

With respect to the evidence of record, the Board notes that 
during the November 1988 appeal hearing at the RO, the 
veteran testified that he had headaches between 2 and 5 times 
per day which caused him to forget what he was doing and to 
sit down with a mental blank for a while.  (Transcript of 
November 4, 1988 RO hearing at 8.)  Moreover, during the June 
1995 appeal hearing at the RO, the veteran testified that, 
when he was younger and working, his headaches were so severe 
that they would prevent him from holding a job given the 
resulting functional impairment caused by these attacks.  
(Transcript of June 19, 1995 RO hearing at 11.)

More importantly, during the June 1995 appeal hearing at the 
RO, the veteran testified that his chronic headaches were so 
severe that they often required him to go to the Emergency 
Room (ER). (Transcript of June 19, 1995 RO hearing at 4.)  
However, the Board finds that the hearing transcript does not 
clearly reflect the dates of treatment or location(s) of the 
ER(s) to which the veteran was transported during his 
reported attacks.  And, as such, it is not clear whether such 
treatment records are contained within the current evidence 
of record, and/or whether such evidence was considered by the 
RO in denying the veteran's claim of an increased evaluation 
for posttraumatic headaches, in light of the procedural 
requirements outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996), Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination by a board of two 
examiners who have not previously 
examined the veteran, and who should 
ascertain the nature and severity of the 
veteran's residuals of injury to the 
supraorbital nerve.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by either 
examiner should be accomplished.  The 
examiners shall review all pertinent 
records in the veteran's claims files, 
including but not limited to the May 
1996 VA neurological examination report 
and November 1996 and March 1997 visual 
examination reports, and a copy of this 
REMAND prior to the examination.  All 
clinical manifestations of the service 
connected residuals of injury to the 
supraorbital nerve should be noted, 
including any related visual problems.  
If the veteran's disability is affected 
by other nonservice-connected disorders, 
the examiners should render an opinion 
as to whether it is possible to separate 
out the functional impairment caused by 
the service connected residuals of 
injury to supraorbital nerve from the 
functional impairment caused by the 
other nonservice-connected disorders.  
And, if possible, the examiners should 
offer an opinion regarding the degree of 
functional impairment caused solely by 
the service connected residuals of 
injury to supraorbital nerve.  In 
addition, the examiners should offer an 
opinion as to whether the veteran's 
residuals of injury to supraorbital 
nerve cause marked interference with 
employment and other life activities, as 
defined by 38 C.F.R. § 3.321 (1999).  
Finally, the report of examination 
should provide the complete rationale on 
which the opinions are based.  

2.  The RO should contact the veteran 
and obtain more detail information with 
respect to the specific location(s) and 
date(s) of treatment/evaluation for 
headaches at the Emergency Room(s), as 
reported during the June 1995 RO 
hearing.  Subsequently, the RO should 
attempt to obtain such 
treatment/evaluation records.  If such 
Emergency Room(s) is a private medical 
facility, the veteran should complete a 
VA Form(s) 21-4142 (Authorization for 
the Release of Information) regarding 
his treatment.  If the search for these 
records has negative results, the claims 
files must be properly documented with 
information obtained from the VA or 
private facility(ies) indicating that 
these records were not available.

3.  The RO should ascertain that the 
above requested development has been 
performed in compliance with this REMAND.  
If the development is deficient in any 
manner, immediate corrective action 
should be taken.

4.  The RO should readjudicate the issue 
of entitlement to an increased 
evaluation for the residuals of injury 
to the supraorbital nerve.

5.  The RO should also readjudicate the 
issue of entitlement to an increased 
evaluation for posttraumatic headaches 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1), taking into consideration 
any additional medical evidence of 
record and the veteran's statements 
during the November 1988 and June 1995 
appeal hearings at the RO.

6.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.




The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free and the Board encourages 
him to submit any additional evidence he desires to have 
considered in connection with his current appeal.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




